DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 16, 2020.  Claims 1 – 4 and 6 – 10 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 4 and 6 – 10 have been considered but are moot because they do not address the new combination of references used in the current rejection.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 4 and 7 – 9, the limitations “an output”, “an evaluator”, and “signal output” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the scope of their meaning can be interpreted as a generic placeholder coupled with functional language that fails to recite sufficient structure to achieve the function.  Furthermore, the generic placeholder is not associated with a structural modifier.  
Since the limitation of claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 4 – 9 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “output” corresponds to disclosed output 32 of the communication device 10 (see ¶54 - ¶56 and Figs 1 and 2 of applicant’s disclosure); 
The claimed “evaluator” corresponds to disclosed evaluator 20 of the communication device 10 (see ¶52 - ¶53 and Figs 1 and 2 of applicant’s disclosure); and 
The claimed “signal output” corresponds to “a transmitter” (see ¶23 of applicant’s disclosure.)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 and 6 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant discloses “an optically active or passive transmitter.” (See ¶13.)  
According to applicant, “[t]he optically active transmitter can have one or more light-emitters,” and the optically passive transmitter is disclosed as “a marking installed on the vehicle” or “having one or more symbols or characters”.  (See ¶14 and ¶22.)(Emphasis added.)
In claims 1 and 4, the transceiver is recited as being configured to 
transmit the at least one vehicle-specific distance via passive optical transmission. It is unclear how the claimed transceiver is configured to transmit the at least one vehicle-specific distance via passive optical transmission when applicant’s disclosure defines the optically passive transmitter as one or more symbols or characters installed on the vehicle.  As such, claims 1 and 4 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Clarification is required.
In claim 7, applicant recites “an evaluator” configured to compare information transmitted by the parked vehicle, or for the parked vehicle, with content of an internal or an external database.  The claimed “evaluator” corresponds to the disclosed evaluator 20 of communication device 10.  (See ¶52 - ¶53 and Figs 1 and 2 of applicant’s disclosure.)  According to applicant’s disclosure, the disclosed evaluator 20 is only defined by its function(s) and not by its structure, other than being associated with communication device 10.   For instance, according to ¶52 of applicant’s disclosure, “[t]he evaluator 20 is configured to evaluate the information transmitted by the parked vehicle or for the parked vehicle.” (Emphasis added.)  In ¶53 of applicant’s disclosure, “[t]he evaluator 20 transmits the information to the external database 22 by a transceiver 24 of the communication device 10.” (Emphasis added.)  In ¶54 and ¶59 of applicant’s disclosure, the evaluator 20 compares information.  After reading through applicant’s disclosure, the structural nature of the claimed evaluator is unclear.  As such, claim 7 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Clarification is required.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, applicant positively recites “an evaluator” configured to compare information transmitted by the parked vehicle, or for the parked vehicle, with content of an internal or an external database.  The claimed “evaluator” corresponds to the disclosed evaluator 20 of communication device 10.  (See ¶52 - ¶53 and Figs 1 and 2 of applicant’s disclosure.)  According to applicant’s disclosure, the disclosed evaluator 20 is defined by its function(s) and not by any structure, other than being associated with communication device 10.   For instance, according to ¶52 of applicant’s disclosure, “[t]he evaluator 20 is configured to evaluate the information transmitted by the parked vehicle or for the parked vehicle.” (Emphasis added.)  In ¶53 of applicant’s disclosure, “[t]he evaluator 20 transmits the information to the external database 22 by a transceiver 24 of the communication device 10.” (Emphasis added.)  In ¶54 and ¶59 of applicant’s disclosure, the evaluator 20 is said to compare information.   Clarification is required.
The reason that claim 7 is indefinite is that without a limiting specification, which is required by statute, the claim limitation becomes an unbounded purely functional limitation. There are no boundaries or limits unless imposed by structure, material or acts. The claim will cover all ways of performing a function, known and unknown. Therefore, such an unbounded limitation renders claim 7 indefinite. See MPEP 2181 for more detailed information.
Any claims not specifically mentioned herein above, but nonetheless rejected as being indefinite, are rejected for incorporating the errors of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0370255 A1 to Harvey (herein after “Harvey” or “Harvey publication") in view of U.S. Patent Application Publication No. 2016/0117927 A1 to Stefan et al. (herein after “Stefan” or “Stefan et al. publication") and U.S. Patent Application Publication No. 2004/0095230 A1 to Li et al. (herein after “Li” or “Li et al. publication").
The Harvey publication discloses a vehicle control network that allows 
autonomous vehicles to communicate with each other within a parking array via.  (See ¶18 and Figs 16 - 17.)  
According to Harvey, “[the] vehicle control network is a communications network allowing a central vehicle control computer to command coordinated movements of multiple vehicles. It may only give destination information for relatively short movements of vehicles or it may handle two way detailed control of actuators and sensors in the vehicles”.  (See ¶68.)   
“All vehicles which are permitted to use the parking array are enabled to communicate in a vehicle control network.”  (See ¶76.)
One or more of the vehicles within the parking array may assume the role of the central vehicle control computer.  (See ¶100.)  
Applicant should note that receivers, transmitters and/or transceivers are common features of any vehicle control network used to facilitate vehicle-to-vehicle communication and/or physically control the movement of vehicles operating in that network.  The type of data/information transmitted via the vehicle control network is considered within the skill of the art because the data/information transmitted does not affect how the devices of the network, i.e., the receivers, transmitters and/or transceivers, are expected to work.  In other words, the receivers, transmitters and/or transceivers are merely conduits for transmitting/receiving data/information.
As to claim 1 (as best understood based on the 112(a) rejection discussed 
herein above),
the Harvey publication discloses a device for communication between a parked vehicle (40) bounding a parking space (211) and a vehicle to be parked (210)(see Figs. 16 and 17), comprising: 
a vehicle control network configured to transmit a set of movements needed 
for taking the parked vehicle (40) out of its parking space (211) from the parked vehicle (40) to the vehicle to be parked (210)(see Figs. 6 – 8 and ¶109, where “[t]he computer of vehicle 20 assumes the role of central computer and computes a set of movements to allow the requested access. In this simple case the computation consists of selecting stored movement details from a small set of possibilities. The movement for blocking vehicle 40 is transmitted by the wireless network from vehicle 20 to vehicle 40”; see also Figs. 16 – 17 and ¶117, where “the arriving vehicle's computer takes the role of central computer and transmits a message containing information requesting a movement to the blocking vehicle 40. Blocking vehicle 40 [responds by communicating its status of absent, changing or present and, if present, then] moves backward along path 213 out of the way of arriving vehicle 210.”  Arriving vehicle 210 computes and transmits a set of movements detailed from a small set of possibilities to the blocking vehicle 40 needed for taking the parked blocking vehicle 40 out of its parking space 211.  It should be noted that the set of movements calculated by vehicle 20 may include at least one vehicle-specific distance needed for taking the parked vehicle 40 out of its parking space)(Emphasis added),
wherein the vehicle control network is configured to transmit the set of movements via wireless transmission.  (See ¶109 and ¶117.)
While the Harvey publication discloses the use of optical transmission, i.e. that markers can be placed in a fixed position or on a vehicle to locate the relative position of a vehicle, or that vehicle movements can be controlled at a finer level of detail by feedback from fixed sensors built into the parking area or from sensors in the vehicles that sense either other vehicles or markers placed in the parking area (See ¶63 and ¶105), the Harvey publication fails to specifically disclose 
the transceiver being configured to transmit at least one vehicle-specific distance via passive optical transmission.  
The Stefan et al. publication discloses a parking assistance system where “the parking vehicle . . . receives distance-sensing information from the sensor (or sensors) of the parked vehicle (transmitted from the parked vehicle and received by the parking vehicle) . . . .”  (See ¶24.)    Transceivers (7, 8) are used to facilitate communication between vehicles (A, B) and direct movement of the parking vehicle (A) relative to parked vehicle (B) or vice versa. (See ¶26 and ¶27.)  Such disclosure suggests a transceiver configured to transmit at least one vehicle-specific distance to a parking vehicle in order to improve the accuracy of the parking method being carried out.
It would have been an obvious exercise of mechanical skill in the art before the time the invention was made to modify and provide the vehicle control network of the Harvey publication with a transceiver configured to transmit the at least one vehicle-specific distance from the parked vehicle and received by the parking vehicle, as suggested by the Stefan et al. publication, in order to improve the accuracy of the parking method being carried out.
The modified Harvey publication discloses the invention substantially as claimed, except for
transmitting the at least one vehicle-specific distance via passive optical 
transmission.
The Li et al. publication discloses that passive optical transmission between a stationary object and a vehicle is possible to ensure proper positioning between the service terminal and the vehicle.  According to the Li et al. publication, a transponder is deployed in or on the vehicle and a transceiver is deployed in, on or near the service terminal.  (See ¶19-¶20.)  In the alternative, “one of such transponders can be deployed in, on or near a service terminal, whilst the transceiver or pair of transceivers is deployed in or on a vehicle.”  (See ¶17.)  According to the Li et al. publication, “the transponder and transceiver may consist of a passive RFID tag and an active RFID reader or a passive optical marker and an active optical marker reader, or a passive wireless transponder and an active wireless transceiver, or a bar code label and bar code reader.” (See ¶20.)   Such disclosure suggests employing a transceiver configured to transmit data/information via passive optical transmission in order to improve the accuracy of the parking method being carried out.
It would have been an obvious exercise of mechanical skill in the art before the time the invention was made to further modify the vehicle control network of the Harvey publication so that the transceiver is configured to transmit the at least one vehicle-specific distance via passive optical transmission, as suggested by the Li et al. publication, in order to improve the accuracy of the parking method being carried out.

As to claim 3,
the modified Harvey publication is considered to disclose the transceiver being configured to transmit a position of a vehicle side having a driver's door of the parked vehicle from the parked vehicle to the vehicle to be parked.  (See ¶26 and ¶27.)  

As to claim 4,
 the Harvey publication discloses a device for communication between a vehicle (40) bounding a parking space (211) or a remote system and a vehicle (210) to be parked (see ¶109, ¶117 and Figs.16 – 17), comprising: 
a vehicle control network configured to receive a transmission of a set of movements needed for taking the parked vehicle (40) out of its parking space (211) from the parked vehicle to the vehicle to be parked (See ¶109, ¶117 and Figs. 16 - 17); and 
an output configured to output the set of movements to the driver and to a driver assistance system of the vehicle to be parked (see ¶109, ¶117 and Figs. 16 – 17), wherein the driver assistance system at least semi-autonomously maneuvers the vehicle to be parked into a parking space based at least in part on the received set of movements.  (See Abstract and ¶95.)
The Harvey publication, however, fails to disclose a transceiver configured to receive a transmission of a vehicle-specific distance needed for taking the parked vehicle out of its parking space from the parked vehicle to the vehicle to be parked, at least a portion of the received transmission having been transmitted by passive optical transmission.
The Stefan et al. publication discloses a parking assistance system where “the parking vehicle . . . receives distance-sensing information from the sensor (or sensors) of the parked vehicle (transmitted from the parked vehicle and received by the parking vehicle) . . . .”  (See ¶24.)    Transceivers (7, 8) are used to facilitate communication between vehicles (A, B) and direct movement of the parking vehicle (A) relative to parked vehicle (B) or vice versa. (See ¶26 and ¶27.)  Such disclosure suggests a transceiver configured to receive a transmission of a vehicle-specific distance from the parked vehicle and received by the parking vehicle in order to improve the accuracy of the parking method being carried out.
It would have been an obvious exercise of mechanical skill in the art before the time the invention was made to modify and provide the vehicle control network of the Harvey publication with a transceiver configured to transmit the at least one vehicle-specific distance from the parked vehicle and received by the parking vehicle, as suggested by the Stefan et al. publication, in order to improve the accuracy of the parking method being carried out.
The modified Harvey publication discloses the invention substantially as claimed, except for
at least a portion of the received transmission having been transmitted by passive optical transmission.
The Li et al. publication discloses that passive optical transmission between a stationary object similar to a parked vehicle and a vehicle is possible to ensure proper positioning between the stationary object and the vehicle.  According to the Li et al. publication, a transponder is deployed in or on the vehicle and a transceiver is deployed in, on or near the service terminal.  (See ¶19 – ¶20.)  In the alternative, “one of such transponders can be deployed in, on or near a service terminal, whilst the transceiver or pair of transceivers is deployed in or on a vehicle.”  (See ¶17.)  According to the Li et al. publication, “the transponder and transceiver may consist of a passive RFID tag and an active RFID reader or a passive optical marker and an active optical marker reader, or a passive wireless transponder and an active wireless transceiver, or a bar code label and bar code reader.” (See ¶20.)   Such disclosure suggests employing a transceiver configured to transmit data/information via passive optical transmission in order to improve the accuracy of the parking method being carried out.
It would have been an obvious exercise of mechanical skill in the art before the time the invention was made to further modify the vehicle control network of the Harvey publication so that the transceiver is configured to receive a transmission having been transmitted by passive optical transmission, as suggested by the Li et al. publication, in order to improve the accuracy of the parking method being carried out.

As to claim 6,
the modified Harvey publication is considered to disclose the output being configured to output a previously defined safety distance as distance needed for taking the parked vehicle out of its parking space when no vehicle-specific distance can be or has been recorded from the parked vehicle or for the parked vehicle.  (See ¶117 of the Harvey publication considers the dimensions and capabilities of the vehicles.)  

As to claim 10,
the modified Harvey publication is considered to disclose implementing the transmission between the parked vehicle and the vehicle to be parked, at least one selected from the group of: a short-range radio unit, a unit of a wireless local area network and a car-to-car communicator.  (See ¶109, where the Harvey publication discloses a wireless local area network.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the Harvey publication in view of the Stefan et al. publication and the Li et al. publication, and further in view of U.S. Patent Application Publication No. 2017/0166115 A1 to Pal et al. (herein after “Pal” or “Pal et al. publication").
As to claim 2,
the modified Harvey publication discloses the invention substantially as claimed, except for
the vehicle-specific distance needed for taking the parked vehicle out of its parking space being a minimum parking distance for opening a driver's door of the parked vehicle.    
Calculating the minimum parking distance for opening a driver's door of a parked vehicle is known, as demonstrated by the Pal et al. publication who takes into consideration “a minimum safe distance at which parking vehicles, such as the second vehicle 104, may be safely parked at a parking space adjacent to the first vehicle 102a.”   (See ¶35.)   According to the Pal et al. publication, “the minimum safe distance may be determined based on one or more of a size of the first vehicle 102a, a direction of the first vehicle 102a, lane marking on a surface where the first vehicle 102a is located, the size of the vacant parking space, margins for opening vehicle doors of the first vehicle 102a, and/or size of the parking vehicle (such as the second vehicle 104).”  (See ¶35.)(Emphasis added.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the Harvey publication in view of the Stefan et al. publication and the Li et al. publication, and further in view of U.S. Patent Application Publication No. 2017/0330460 A1 to Massey (herein after "Massey publication").
As to claim 7 (as best understood based on the 112(b) rejection discussed 
herein above), 
the modified Harvey publication discloses the invention substantially as claimed, except for 
an evaluator configured to compare information transmitted by the parked vehicle, or for the parked vehicle, with content of an internal or an external database.  
Devices for evaluating a parked vehicle with information stored on an external database are old and well known, as demonstrated by the Massey publication who discloses an “authentication agent 120 [which] evaluates, in some examples, whether the parked vehicle is subject to any law enforcement alerts by comparing it to the law enforcement database 122, whether the recorded vehicle is in violation of any regulations or laws by comparing it to the regulations/laws database 126, or whether the recorded vehicle violates any local policies by comparing it to the local policies database 128.” (See ¶59.)  Such disclosure suggests an evaluator configured to compare information transmitted by the parked vehicle, or for the parked vehicle, with content of an internal or an external database
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Harvey publication with an evaluator configured to compare information transmitted by the parked vehicle, or for the parked vehicle, with content of an internal or an external database, as suggested by the Massey publication, in order to provide information to improve the accuracy of parking.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Harvey publication in view of the Stefan et al. publication, the Li et al. publication and the Massey publication, and further in view of U.S. Patent Application Publication No. 2016/0231133 A1 to Johnson et al. (herein after "Johnson et al. publication").
As to claims 8 and 9 (as best understood based on the 112(b) rejection 
discussed herein above), 
the modified Harvey publication discloses the invention substantially as claimed, including a signal output configured to output a signal to the parked vehicle, wherein the communication device is configured to assess whether or not the parked vehicle can provide information (see ¶117 and Figs. 16 – 17 of the Harvey publication, where arriving vehicle 210 transmits a query to blocking vehicle 40 to assess whether or not the parked vehicle 40 can provide information regarding the three states of the parked vehicle 40, i.e., absent, changing and present).
The modified Harvey publication, however, fails to disclose a recorder configured to record information transmitted by the parked vehicle.
The Johnson et al. publication discloses a parking assist system configured to record the parked location (such as for future reference) and/or transmit the parking data (such as for use by other vehicles equipped with parking assist systems) before the vehicle is turned off.  (See ¶20.)  Such disclosure suggests employing a recorder to record information transmitted by the parked vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Harvey publication with a recorder configured to record information transmitted by the parked vehicle, as suggested by the Johnson et al. publication, in order to provide information to improve the accuracy of parking.

Conclusion
Examiner's Note: The Examiner has cited particular paragraphs or columns and 
line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, the disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973), and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference.  See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968), and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  In addition, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667